Citation Nr: 1626618	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-17 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the left foot.  

2.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the right foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to August 1984, and from October 1990 to September 1992.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the April 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Board hearing before the undersigned.  

Lastly, the Veteran submitted additional medical evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has been assigned 10 percent disability ratings for his service-connected plantar fasciitis in the right and left foot, which is rated by analogy under Diagnostic Code 5276 for moderate symptoms of bilateral acquired flatfoot.  38 C.F.R. § 4.71a.  

During the April 2016 hearing, the Veteran reported to experience pain in his heel area, and added that he avoids long periods of standing.  He stated that he usually has to wear inserts in his shoes, which he gets from the VA, and he experiences pain in the bone area whenever he places pressure on his feet, and when conducting his range of motion exercises.  The Veteran stated that upon returning from service, he experienced a great deal of swelling and pain and underwent an antibiotic steroid shot to help treat these symptoms.  The Veteran further added that he started undergoing physical therapy, which included exercises such as pulling his feet back with a towel, stretching his feet against a wall, and putting his feet in buckets of hot water and cold ice to help treat his symptoms.  According to the Veteran, he experiences pain everywhere he goes, and he has been undergoing treatment both within and outside the VA.  The Veteran stated that his bilateral foot condition affects his ability to engage in physical activities, and specifically limits his ability to jog and walk.  The Veteran further testified that during one of his more recent treatment visits at the VA, he was informed he would have to undergo surgery on his feet and the procedure involved "scraping" the bone, making a laser incision and snipping the tendon, all of which would help alleviate his pain.  According to the Veteran, his disability has worsened since his last VA examination.  See April 2016 Hearing Transcript, pp. 5-10.

VA treatment records issued from the Cleveland VA Medical Center (VAMC), and dated from October 2003 to September 2015, have been associated with the claims file.  However, the more recent VA treatment records contain no mention or discussion regarding potential surgical intervention on the Veteran's feet.  In addition, the Board notes that the Veteran was last afforded a VA examination in September 2007, more than eight years ago.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  Although the Veteran was scheduled for, and unable to attend, his scheduled VA examination in August 2015, during his hearing, his representative explained the Veteran had not received notification for this examination.  

In light of the Veteran's assertions of ongoing treatment at the VA, his description of the surgical procedure recommended by his VA physicians, the possibility that he may have undergone surgery for his bilateral foot disorder, and his claim that his disability has worsened throughout the years, the Board finds that another VA examination must be afforded to accurately assess the current severity of his bilateral foot disorder.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a letter with citation to 38 C.F.R. § 3.655, and inform him that failure to attend any VA examination scheduled in connection with this remand may result in the denial of his claims for an increased rating. 

2. Obtain and associate with the claims file all pertinent VA and private medical records pertaining to treatment of his plantar fasciitis in the right and left foot adequately identified by the Veteran, including especially any outstanding VA medical records reflecting treatment for the Veteran's feet dated since September 2015, if any.  Documentation of all attempts to obtain these records should be included in the claims file.  

3. Upon receipt of all additional records, schedule the Veteran for a VA examination of his right and left foot plantar fasciitis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's plantar fasciitis in the right and left foot should consist of all necessary testing.  X-ray reports of the left and right foot should be obtained.  

The examiner is asked to comment on the degree of severity of the Veteran's plantar fasciitis in the right and left foot (evaluate both the severity of the bilateral foot disability as well as the severity of the left and right foot individually) and the effects on his employment and activities of daily living.  

The examiner should also specifically comment on the following: 

(a) Whether the Veteran's plantar fasciitis in the right foot and left foot is productive of moderate, moderately severe or severe symptoms.  

(b) Whether the Veteran's plantar fasciitis in the right foot and left foot includes symptoms analogous to an acquired flatfoot disability to include symptoms of either: 

 (i).  Moderate; weight bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet; or 

(ii).  Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, and use accentuated, indication of swelling on use, characteristic callosities (specify bilateral or unilateral); or 

(iii).  Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (specify bilateral or unilateral). 

3.  Ensure the examiners' opinions are responsive to these determinative issues of the levels of current severity of the disabilities on appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.  

4.  Then readjudicate the claims in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




